Citation Nr: 1517358	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  05-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left ankle disability.

2.  Entitlement to a rating in excess of 20 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the VA RO in Lincoln, Nebraska.

This case was previously before the Board in January 2009, when the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A February 2011 Memorandum Decision set aside the Board's January 2009 decision for proceedings consistent with its findings.  The matter was Remanded by the Board in November 2011 for additional development.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is not manifested by ankylosis or a nonunion of the tibia or fibula with loose motion requiring a brace.

2.  The Veteran's right ankle disability is not manifested by ankylosis, symptoms consistent with the finding of a "marked" disability, or a nonunion of the tibia or fibula with loose motion requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270-74 (2014).

1.  The criteria for the assignment of a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270-74 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in September 2004.  Furthermore, while a previous Board decision was appealed to the Court, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records and private treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in October 2004, January 2012 (with an addendum provided in June 2012), and August 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Veteran's representative has argued, for example in November 2012, that the January 2012 examination report and June 2012 addendum is inadequate because it does not determine whether the Veteran suffers from "nonunion."  The Board disagrees; the January 2012 examination report contains the results of radiographic imaging of the Veteran's bilateral ankles, which does not show the presence of a nonunion.  These examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that there has been substantial compliance with its remand instructions, and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.




Increased Rating

The Veteran filed his claim for an increased rating in September 2004, arguing that he is entitled to disability ratings greater than 30 percent for the left ankle and 20 percent for the right ankle.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The Veteran underwent a VA examination in October 2004, at which time the Veteran complained of intermittent pain with associated weakness, stiffness, swelling, and reddening secondary to use of a brace.  The Veteran complained of instability, giving way, fatigability, and a lack of endurance.  The Veteran had difficulty climbing up steep inclines and using ladders.  The Veteran experienced flare-ups of symptoms associated with the left ankle at least 5 out of 7 days per week that he rated as an 8 on a scale to 10.  During a flare-up, the Veteran had an additional 30 percent to 40 percent loss of range of motion, and an 80 percent increase in functional impairment.  The Veteran had not experienced any periods of incapacitation over the past year.  The Veteran indicated that his ankle turned with relatively minor effort.  

Physical examination revealed that the Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  The Veteran had 20 degrees of eversion bilaterally.  Range of motion testing revealed no objective evidence of pain, weakness, excess fatigability, incoordination, lack of endurance, or loss of range of motion with repetitive use.  The Veteran declined to perform the inversion portion of the examination, stating that such examination would cause his ankles to slip.  The Veteran had positive anterior-posterior laxity.  Radiographs of the ankles showed widening of the talotibial ligaments bilaterally.  The examiner diagnosed the Veteran with chronic sprain of the bilateral ankles with anterior posterior instability.  

In May 2005, the Veteran indicated that he continued to farm daily.  In November 2006, the Veteran reported feeling an increase in feelings of weakness and instability, with hyperextension during most extension activities.  In June 2007, the Veteran complained of pain in his ankles but was in no acute distress.  In April 2009, the Veteran was in no acute distress, and he moved in the examination room without difficulty.  The Veteran had dorsiflexion in the right ankle to 20 degrees to 30 degrees with his knee flexed, and to 20 degrees with the knee extended.  On the right side, Veteran had lateral instability and a positive anterior drawer test; the clinician found that the Veteran's right ankle overall was globally unstable with stress.  The left ankle was more stable than the right, with a "very slight positive anterior drawer test" but did not have significant varus and valgus instability.  Mild degenerative changes of the right ankle and no degenerative changes of the left ankle were shown.  In August 2009, the Veteran stated that he had fallen several times during the past year as a result of ankle instability.  

In March 2011, the Veteran was in no acute distress, and he had a normal gait and ambulation.  In July 2011, Dr. B.K. examined the Veteran pursuant to a request from the Veteran's attorney.  The Veteran had an active range of motion in the right ankle of 2 degrees of dorsiflexion, 26 degrees of plantar flexion, 22 degrees of inversion, and 15 degrees of eversion.  The Veteran had an active range of motion in the left ankle of 11 degrees of dorsiflexion, 34 degrees of plantar flexion, 8 degrees of inversion, and 6 degrees of eversion.  The Veteran had moderate translation of the ankle actively and passively with anterior drawer testing.  Dr. B.K. noted that the Veteran had appreciable anterior posterior laxity to the right ankle.  In August 2011, Dr. B.K. submitted a checklist of the Veteran's symptoms, stating that the Veteran had bilateral ankle ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Dr. B.K. also stated, contrarily, that the Veteran had bilateral ankylosis of the ankles in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  Dr. B.K. stated that the Veteran had loose motion of the ankles requiring a brace and a marked bilateral ankle disability.  

In November 2011, it was noted that the Veteran could walk one-half mile and climb two flights of stairs.  In January 2012, it was noted that the Veteran had no significant degenerative changes in either ankle.

The Veteran underwent an examination of his ankles in January 2012, at which time the Veteran reported experiencing flare-ups that impacted the function of the ankle; the Veteran experienced increased pain with increased activity.  In the right ankle, the Veteran had plantar flexion to 35 degrees, with pain at 30 degrees, and dorsiflexion (extension) to 10 degrees with pain.  In the left ankle, the Veteran had plantar flexion to 30 degrees, with pain at 20 degrees, and dorsiflexion (extension) to 10 degrees with pain.  The examiner noted that visually, without the use of the goniometer, the Veteran had an excellent range of motion; based in part on this observation, the examiner believed that the Veteran was enhancing his symptoms.  Repetitive use testing did not result in an additional loss of motion.  The Veteran had functional loss in the form of more movement than normal and painful movement.  The Veteran had localized tenderness and pain on palpation of the joints and soft tissue of both ankles.  The Veteran had full muscle strength.  The anterior drawer test showed laxity on both sides, and the talar tilt test was negative.  Ankylosis of the ankle, subtalar, and tarsal joint was not noted.  The examiner noted that the Veteran had never had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), nor had the Veteran had a talectomy.  The Veteran had not had a total ankle joint replacement.  X-rays of the ankles showed post-operative changes but no significant degenerative joint disease and no interval change.  There was no finding of nonunion of the tibia and fibula.  The examiner found no marked disability due to the Veteran's ability to sublux the foot.  The examiner concluded that the Veteran had mild subluxable ankle joints without evidence of significant ankle degenerative joint disease.

In June 2012, the VA examiner provided an addendum where he indicated that neither ankle manifested a marked disability.  Instead, the examiner opined that the Veteran's disability was consistent with mildly subluxable ankle joints anterior and posterior without evidence of a marked disability.  No evidence of lateral instability of either ankle joint was noted.  The Veteran had loose anterior and posterior motion requiring a brace in certain situations such as with prolonged walking through mud or prolonged walking through corn bins where there is a force applied against the foot.  With prolonged walking in these situations, the Veteran would eventually expect to generate discomfort in his ankles.  The Veteran's disability did not require bracing for normal ambulation; instead, the cowboy-type boots that the Veteran wore were more than enough support.  

In September 2012, the Veteran reported that he recently rolled his ankle when he was not wearing his ankle braces.  In October 2012, the Veteran indicated that he had been told that he had mild instability.  It was noted that the Veteran had mild degenerative joint disease of the bilateral ankles.  The Veteran had mild tenderness to palpation and mild instability with anterior drawer testing.  It was recommended that the Veteran undergo physical therapy.  In December 2012, it was noted that the Veteran recently fell as a result of his ankle instability.  

In January 2013, it was noted that Arizona braces had provided the Veteran with the best relief.  The Veteran was in no acute distress; physical examination of the bilateral ankles showed obvious anterior to posterior instability with the anterior drawer test bilaterally.  The Veteran had no tenderness or swelling of the ankles.  The Veteran had lateral shift of the talus under the ankle joint with lateral loading of the ankle.  In June 2013, it was noted that the Veteran primarily had anterior posterior instability, with very mild lateral instability in his right ankle.  There was no tenderness or focal swelling in the ankles.  The Veteran was prescribed a CAM boot for the left ankle.  In July 2013, it was noted that the Veteran had recurrent instability of the ankles and had worn Arizona braces for more than 15 years, which the clinician indicated were working.  The Veteran had been given a CAM boot for the left ankle, but the Veteran indicated that he could not wear the boot all the time because he could not walk in it.  The Veteran's left ankle was stiffer than his right because he had been wearing the CAM book.  The Veteran had a positive anterior drawer testing with a very soft endpoint.  The clinician did not find that the Veteran had much, if any, instability in the subtalar joint with varus and valgus stress.


The Veteran underwent a VA examination in August 2013.  The Veteran reported continuously wearing Arizona braces for stability.  The Veteran indicated that he experienced flare-ups of ankle symptoms when engaging in excessive activity, and the examiner opined that there was no pain, weakness, fatigability, or incoordination that could significantly limit the Veteran's functional ability during flare-ups.  In the right ankle, the Veteran had plantar flexion to 35 degrees, with pain at 25 degrees, and dorsiflexion (extension) to 10 degrees, with pain at 5 degrees.  In the left ankle, the Veteran had plantar flexion to 30 degrees, with pain at 20 degrees, and dorsiflexion (extension) to 10 degrees, with pain at 5 degrees.  Repetitive use testing did not result in an additional loss of motion.  The examiner noted that the Veteran had functional impairment of both ankles in the form of more movement than normal and painful movement.  The Veteran had localized tenderness and pain on palpation of the joints and soft tissue of both ankles.  The Veteran had full muscle strength.  The anterior drawer test showed laxity on both sides, and the talar tilt test showed laxity on the right side.  Ankylosis of the ankle, subtalar, and tarsal joint was not noted.  The examiner noted that the Veteran had never had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), nor had the Veteran had a talectomy.  The Veteran had not had a total ankle joint replacement.  The examiner found the Veteran's ankle disability, noting especially the results of anterior and posterior drawer testing, was mild in severity.  

In October 2013, June 2014, July 2014, and September 2014, the Veteran presented for treatment in no acute distress.  

Turning now to an application of the relevant laws and regulations to the facts in this case, the Board is mindful of the guidance provided by the Court of Appeals for Veterans Claims in its February 2011 Memorandum Decision that vacated the Board's January 2009 decision.  In that decision, the Court found that the Board failed to adequately explain the reasoning underlying its conclusion that the Veteran was not entitled to greater ratings under Diagnostic Code 5262.  Mindful of this guidance, the Board will discuss whether the Veteran is entitled to greater ratings under this Diagnostic Code or under any other potentially applicable Diagnostic Codes.  

The Board will first discuss the applicability of Diagnostic Codes 5270 through 5274.  Diagnostic Code 5270, applicable to ankylosis of the ankle, and Diagnostic Code 5272, applicable to ankylosis of the subastragalar or tarsal joint, do not apply because the evidence of record does not support a finding that the Veteran suffered from ankylosis at any time.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  Throughout the period on appeal, the Veteran has consistently demonstrated motion, albeit sometimes limited, in his ankles.  Though the Board acknowledges the August 2011 checklist of Dr. B.K. suggesting that the Veteran had ankylosis, this statement is not supported by the medical evidence of record, including the findings in Dr. B.K.'s own July 2011 examination report, which did not indicate that the Veteran's ankles were ankylosed.  The Board therefore finds the statement of Dr. B.K. alone to be insufficient to support a finding that the Veteran suffers from ankylosis, and the Diagnostic Codes applicable to ankylosis do not apply.

Greater evaluations are not available to the Veteran under Diagnostic Code 5271, which is applicable to limitation of motion of the ankle, because this Diagnostic Code warrants a maximum 20 percent evaluation for a "marked" limited motion of the ankle; both of the Veteran's ankles are already in receipt of greater evaluations than 20 percent under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Furthermore, the instability, bracing, and limited motion of the Veteran's ankles are already contemplated by the criteria associated with Diagnostic Code 5262, applicable to impairment of the tibia and fibula.  Awarding the Veteran a separate rating under Diagnostic Code 5271 would twice compensate the Veteran for the same ankle symptomatology, and it would thus violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014).  

Diagnostic Code 5273, applicable to malunion of the os calcis or astragalus, does not apply because the record contains no evidence of such malunion.  Diagnostic Code 5274, applicable to astragalectomy, does not apply because the Veteran has never undergone such a procedure.

With greater ratings under Diagnostic Codes 5270 through 5274 excluded, the Board turns to Diagnostic Code 5262, applicable to impairment of the tibia and fibula.  Diagnostic Code 5262 provides for the following ratings, in pertinent part: a 20 percent rating applies to malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating applies to malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating applies to nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. §4.71a, Diagnostic Code 5262 (2014).  The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of such terms, although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6. 

The Veteran and his representative, for example in February 2015, have argued that the Veteran is entitled to a 40 percent disability rating for both ankles under Diagnostic Code 5262.  In support of this argument, the Veteran's representative argues that it would be error to require that the Veteran demonstrate a "nonunion" of the tibia and fibula because the Veteran's ankle is rated analogously under Diagnostic Code 5262.  The Veteran's representative argues that the 40 percent disability rating under this Diagnostic Code is simply meant to compensate symptoms that cause loose motion requiring a brace.  Thus, the Veteran's representative argues, because the medical evidence shows that the Veteran suffers from loose motion of the ankles and requires bracing, the maximum 40 percent evaluation is warranted under Diagnostic Code 5262.

The Board disagrees with this argument for several reasons.  The tibia and fibula make up two of the three bones of the ankle joint; the third bone is the talus.  Dorland's Illustrated Medical Dictionary 162 (31st ed. 2007).  A "nonunion" is the failure of the ends of a fractured bone to unite.  Dorland's Illustrated Medical Dictionary 1309 (31st ed. 2007).  Thus, a plain reading of the criteria associated with a 40 percent rating under Diagnostic Code 5262 requires a nonunion of either the tibia or fibula, both bones of the ankle joint, that results in loose motion of the ankle requiring a brace.  Given the schedular criteria associated with a 40 percent rating explicitly requires nonunion of bones in the ankle, the Board observes no reason to simply ignore the schedular requirement of a nonunion in the context of rating an ankle disability.

Additionally, by entirely reading out of Diagnostic Code 5262 the requirement of a nonunion of any kind, the Veteran's representative argues, essentially, that any disability under Diagnostic Code 5262 that results in instability and the use of a brace requires a 40 percent evaluation.  Accepting that logic would result in the nonsensical outcomes under the rating criteria.  For example, a braced ankle with any instability would necessarily warrant the same 40 percent disability evaluation as would an entirely amputated ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5166 (2014).  In this case, clinicians have consistently failed to find that the Veteran's functioning is so diminished that amputation with prosthesis would equally serve the Veteran.

In sum, the Board finds that a 40 percent disability rating under Diagnostic Code 5262 requires a nonunion of an ankle bone, including the tibia or fibula, with this nonunion of bone resulting in loose motion and the need for bracing.  Such impairment is approximately consistent with the symptomatology produced by amputation of the ankles entirely.  In this case, nonunion of the bones of the ankle has not been demonstrated at any time during the period on appeal.  The Board cannot otherwise find that the Veteran's symptoms, which have allowed the Veteran to serve in a highly physical occupation throughout the course of the appeal, resemble the symptoms associated with a permanently broken, unstable, ankle, and thus a 40 percent evaluation under Diagnostic Code 5262 is unwarranted at any time.  

With a 40 percent disability rating excluded for either of the Veteran's ankles at any time, the Veteran's left ankle is thus in receipt of the maximum 30 percent disability evaluation under Diagnostic Code 5262, and the Board's schedular analysis with respect to this ankle concludes.  With respect to the Veteran's right ankle, a 30 percent evaluation is warranted for malunion of the tibia and fibula with "marked" ankle disability.  A 20 percent evaluation is warranted for malunion of the tibia and fibula with "moderate" ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  The issue, then, is whether the Veteran's right ankle symptomatology represents a "marked," rather than "moderate" disability at any time during the period on appeal.  

While clinicians' use of certain terminology to characterize the Veteran's disability is not dispositive, it is a factor that the Board considers.  The Board must note that clinicians have generally not used terminology such as "marked" to describe the severity of the Veteran's right ankle disability, with the exception of Dr. B.K., who in an August 2011 checklist, checked a box stating that the Veteran had a "marked" right ankle disability.  The Board places relatively little weight in this checklist, which is unreconciled with Dr. B.K.'s July 2011 clinical report in which he used such words as "mild" and "moderate" to describe the severity of the Veteran's right ankle disability.  In January 2012, an examiner found that the Veteran had no marked disability of the ankle, but instead had a mild subluxable right ankle joint.  In June 2012, the VA examiner reemphasized that neither of the Veteran's ankles manifested a marked disability.  An October 2012 clinician found that the Veteran suffered from "mild" instability.  The August 2013 VA examiner found the Veteran's ankle disability to be mild in severity.  Thus, the Board must find that clinicians have generally declined to describe the Veteran's right ankle disability as "marked" in severity.  

Additionally, the Board must observe that, notwithstanding his consistent complaints of ankle instability and the need for ankle bracing, the Veteran has not shown a degree of impairment that the Board observes to be marked in severity.  The Veteran has maintained a job in the highly physical occupation of farming throughout the appeal period, which the Board observes to be inconsistent with a finding that the Veteran suffered from a marked ankle disability.  In October 2004, the Veteran could climb up "steep inclines" and ascend and descend ladders, albeit with difficulty.  In May 2005, the Veteran farmed daily.  In November 2011, the Veteran could walk one-half mile and climb two flights of stairs.  In June 2012, an examiner noted that the Veteran's bracing was required with certain activities such as prolonged walking through mud or prolonged walking through corn bins.  The examiner found that the Veteran's disability did not require bracing for normal ambulation; the Veteran's cowboy-type boots provided "more than enough support."  In August 2013, the Veteran reported that he could engage in farming activities with the use of braces.  The Veteran's ability to engage in a highly physically active occupation throughout the period on appeal is inconsistent with a finding that he suffered from a marked ankle disability.  

In sum, upon review of these factors, while the Board finds that while the Veteran has complained of some instability and has consistently worn bracing for ankle support, the Veteran's ability to continue to engage in a highly physical occupation such as farming is inconsistent with a finding that he has suffered from a "marked" right ankle disability at any time.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of rating greater than 30 percent for a left ankle disability or 20 percent for a right ankle disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Veteran's primary complaint regarding his ankles is of loose motion and instability.  The Veteran's representative has argued that instability of the Veteran's ankles is not contemplated by the schedular criteria, including the schedular criteria of Diagnostic Code 5262, applicable to impairment of the tibia and fibula.  However, as stated above, the tibia and fibula comprise two of the three bones of the ankle joint, and Diagnostic Code 5262 contemplates ratings of the ankle in the presence of a malunion or nonunion of the bones of the ankle.  Thus, while the Board agrees that the word "instability" itself does not appear in the rating criteria for the ankle, Diagnostic Code 5262 certainly contemplates instability of the ankle.  

With that said, however, even if the Board were to find that the available schedular criteria did not fully contemplate, or reasonably describe, the Veteran's disability picture, the Board cannot find that the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's representative has argued, for example in February 2015, that the Veteran's ankle disability causes marked interference with employment because operating farm machinery is difficult.  Additionally, the Veteran's representative stated that the Veteran was required to cut in half the amount of farmland he was able to work because of his ankle disabilities.  In an October 2004 VA examination, the Veteran stated that he "had to give up 640 acres" because he was unable to operate it properly, but the Veteran did not specifically indicate what that meant.  In January 2012, the Veteran reported that he worked as a farmer, raising corn and soybeans.  The Veteran reported experiencing problems in the mud because "the ankle separates from the joint."  The Veteran indicated that climbing bins and scooping bins of corn were difficult due to his bracing.  In August 2013, the Veteran reported that he could engage in farming activities with the use of Arizona braces.  It was noted that the Veteran's ankle disability could "hamper his farming job at times," with the Veteran noting that walking on uneven surfaces could cause his ankle to "go out."  

Upon review of this evidence, the Board finds that Veteran's disability picture does not show such marked interference with employment that referral for an extraschedular evaluation is necessary.  The evidence of record consistently shows that the Veteran has continued working in the highly physical occupation of farming even with his bilateral ankle disability.  Though the Veteran has stated that he had to sell a certain amount of land as the result of his ankle disability, the Board cannot find medical or other documentary evidence in support of the Veteran's contention.  

Moreover, while the Veteran has sought out bracing for his ankles from VA clinicians, there is no suggestion that the Veteran required any, much less frequent, periods of hospitalization for his bilateral ankle disability.  Therefore, the second step of the above-described Thun analysis is not met, and referral for consideration of an extra-schedular rating for the Veteran's bilateral ankle disability is therefore unwarranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due his ankle disability.  To the extent that the Veteran has stated that his disability interferes with his work, the Board has no reason to dispute the Veteran's statements and understands his concerns.  The Veteran, however, has remained employed throughout the period on appeal, and he has not argued that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected ankle disability.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A rating in excess of 30 percent for a left ankle disability is denied.

A rating in excess of 20 percent for a right ankle disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


